Dismissed and Memorandum Opinion filed August 9, 2016.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00561-CR

                          ROME BOUGERE, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1398117

                  MEMORANDUM OPINION

      Appellant entered a plea of guilty to attempted burglary of a habitation. On
August 23, 2013, in accordance with the terms of a plea bargain agreement with
the State, the trial court deferred a finding of guilt, placed appellant on community
supervision for four years and assessed a $300 fine. The State subsequently moved
to adjudicate appellant’s guilt. Appellant entered a plea of true to the allegations in
the motion. As part of an agreement with the State on punishment, appellant signed
a written waiver of his right to appeal. On November 25, 2013, the trial court
sentenced appellant to confinement for three years in the Institutional Division of
the Texas Department of Criminal Justice. Appellant’s notice of appeal was not
filed until July 6, 2016.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. Under
those circumstances it can take no action other than to dismiss the appeal. Id.

      Moreover, the trial court entered a certification of the defendant’s right to
appeal in which the court certified that this is a plea bargain case, and the
defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s
certification is included in the record on appeal. See Tex. R. App. P. 25.2(d). The
record supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Busby, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2